Citation Nr: 0615688	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-32 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for heart disability.

2.  Entitlement to service connection for melanoma.

3.  Entitlement to service connection for colitis.
	

REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania. 

In August 2005, the veteran, through his representative, 
cancelled a video conference hearing scheduled for that 
month.  The veteran has not requested that the hearing be 
rescheduled.  Therefore, his request for a hearing is 
considered withdrawn.  See 38 C.F.R. § 20.702 (e) (2005).

The issue of entitlement to service connection for colitis is 
addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  A chronic heart disorder was not present within one year 
of the veteran's discharge from service, and the veteran's 
current heart disability is not etiologically related to 
service.

2.  Melanoma was not present within one year of the veteran's 
discharge from service, nor is it etiologically related to 
service.


CONCLUSIONS OF LAW

1.  Heart disability was not incurred in or aggravated by 
active military service, nor may its incurrence or 
aggravation during such service be presumed.   38 U.S.C.A. §§ 
1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  Melanoma was not incurred in or aggravated by active 
military service, nor may its incurrence or aggravation 
during such service be presumed.   38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for valvular heart 
disease and melanoma.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b) (2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in January 2003, prior to its initial adjudication of 
the claims.  Although this letter did not specifically inform 
the veteran that he should submit any pertinent evidence in 
his possession, it did inform him of the evidence that would 
be pertinent and that he should submit such evidence or 
provide the originating agency with the information and any 
authorization necessary for the originating agency to obtain 
the evidence on his behalf.  Therefore, the Board believes 
that he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  Although the appellant 
has not been provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities for which service connection is sought, 
the Board finds that there is no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the veteran's claimed disorders.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

The record also reflects that the veteran's service medical 
records and all available post-service records identified by 
the veteran have been obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained.  The Boar is also unaware of any such 
evidence.  Although a VA medical opinion concerning the 
etiology of either of the claimed disabilities has not been 
obtained, the Board has determined that no such opinion is 
required in this case because the medical evidence of record 
is sufficient to decide the claims and there is no reasonable 
possibility that such an opinion would substantiate either of 
the claims.  In sum, the Board is also satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran served for at least 90 days during a period 
of war and manifests heart disease or a malignant tumor to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990). To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Heart Disability

The veteran contends that service connection is warranted for 
heart disability on the basis of service aggravation.

Service medical records show that a systolic mitral murmur 
was heard on the service examination for entrance onto active 
duty in July 1965.  Service medical records are otherwise 
negative for any diagnosis, complaint, or abnormal finding 
pertaining to the veteran's heart.  Moreover, the veteran's 
heart was found to be normal on the examination for discharge 
in July 1967.  Thus, service medical records do not establish 
the presence of any chronic heart disorder.  

There is no post-service medical evidence documenting the 
presence of any heart disorder until more than 30 years 
following the veteran's discharge from service.  Moreover, 
none of the post-service medical evidence provides a nexus 
between the veteran's current heart disability and his 
military service. 

In essence, the evidence of a chronic heart disorder in 
service or of a nexus between the veteran's current heart 
disability and his military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the presence of a chronic heart disorder in service or of a 
nexus between the veteran's current heart disability and his 
active service since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, service connection is not warranted for heart 
disability.

Melanoma

The veteran contends that service connection is warranted for 
melanoma because it is related to his exposure to sun while 
serving in Vietnam.

The service medical records are negative for evidence of sun 
damage or melanoma.  In addition, the report of the service 
discharge examination in August 1967 shows that his skin was 
found to be normal on clinical evaluation.  According to the 
post-service medical evidence, the veteran was initially 
diagnosed with melanoma in December 1997, approximately 
thirty years after his discharge from service.  None of the 
medical evidence suggests that the melanoma was related to 
sun exposure in service or otherwise related to service.  The 
evidence of a nexus between this disorder and the veteran's 
military service is also limited to the lay statements of the 
veteran and his representative.  As noted above, lay persons, 
are not competent to render opinions concerning medical 
causation.  Id.  

Accordingly, service connection is not warranted for 
melanoma.




ORDER

Service connection for heart disability is denied.

Service connection for melanoma is denied.


REMAND

In the April 2003 rating decision on appeal, service 
connection was also denied for colitis and chicken-pox virus.  
In July 2003, the veteran's representative submitted a 
statement which he requested the RO to accept as a notice of 
disagreement with the April 2003 rating decision.  In this 
statement, the representative submitted argument concerning 
why he believed that service connection was warranted for 
heart disability and melanoma.  He did not submit argument 
with respect to why he believed that service connection was 
warranted for colitis or the chicken-pox virus.  

Thereafter, the RO issued a statement of the case on the 
heart and melanoma issues only.  The representative 
subsequently submitted clarification indicating that he 
intended the July 2003 notice of disagreement to include the 
denial of service connection for colitis.  In addition, he 
specified that the veteran was not concerned with the denial 
of service connection for the chicken-pox virus.

Although the RO is of the opinion that the July 2003 
statement from the veteran's representative does not 
constitute a valid notice of disagreement with the denial of 
service connection for colitis, the Board believes that the 
general statement by the representative does qualify as a 
notice of disagreement with all denials in the April 2003 
rating decision.  In this regard, the Board notes that 
specific allegations of error of fact or law are not required 
in a notice of disagreement.  See 38 C.F.R. § 20.201 (2005).  
Since the representative has since clarified that the veteran 
is not seeking appellate review with respect to the chicken-
pox issue, no further action by the originating agency is 
required on that issue.  However, in view of the Board's 
determination that the representative has submitted a valid 
notice of disagreement with the denial of service connection 
for colitis, the matter must be remanded for the originating 
agency to issue a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC. for the following 
actions:

The RO or the AMC should issue a 
statement of the case on the issue 
of entitlement to service connection 
for colitis, and inform the veteran 
and his representative of the 
requirements to perfect an appeal 
with respect to this issue.

If appropriate, the case should be returned to the Board for 
further appellate action in accordance with proper appellate 
procedures.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


